


Execution Version


SECOND AMENDMENT TO NOTE PURCHASE
AND PRIVATE SHELF AGREEMENT
SECOND AMENDMENT TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT (this
“Amendment”), dated as of July 31, 2012, among Checkpoint Systems, Inc., a
Pennsylvania corporation (the “Company”), each Subsidiary of the Company
identified as “Subsidiary Guarantors” on the signature pages hereto (the
“Subsidiary Guarantors”), and each of the holders of Notes that is a signatory
to this Amendment (the “Noteholders”). Except as provided below, capitalized
terms used in this Amendment and not defined herein have the respective meanings
set forth on Schedule B to the Note Purchase Agreement described below.
R E C I T A L S:
WHEREAS, the Company, Prudential and the Noteholders are parties to that certain
Note Purchase and Private Shelf Agreement dated as of July 22, 2010 (the
“Existing Note Purchase Agreement”; and as amended by the First Amendment to
Note Purchase Agreement and Private Shelf Agreement, dated as of February 17,
2012 and by this Amendment and as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”);
WHEREAS, pursuant to the Existing Note Purchase Agreement, the Company issued,
and the Noteholders purchased, the Company's (a) 4.00% Series A Senior Secured
Notes due July 22, 2015 in the aggregate principal amount of $25,000,000 (the
“Existing Series A Notes”), (b) 4.38% Series B Senior Secured Notes due July 22,
2016 in the aggregate principal amount of $25,000,000 (the “Existing Series B
Notes”) and (c) 4.75% Series C Senior Secured Notes due July 22, 2017 in the
aggregate principal amount of $25,000,000 (the “Existing Series C Notes” and
together with the Series A Notes and the Series B Notes, collectively, the
“Existing Notes”); and
WHEREAS, the Company desires to amend certain provisions of the Existing Note
Purchase Agreement, and the Noteholders have agreed to make such amendments,
subject to the terms and conditions set forth in this Amendment.
NOW, THEREFORE, the parties hereto agree as follows:
1.
AMENDMENTS TO EXISTING NOTE PURCHASE AGREEMENT.

1.Amendments to Information Requirements (Section 7). Section 7.1 of the
Existing Note Purchase Agreement is hereby amended by adding the following
clauses (h), (i), (j) and (k), relettering clause (h) as clause (l), and making
the appropriate punctuation and grammatical changes, and by adding the
unlettered paragraph below immediately following relettered clause (l):
(h)     Monthly Financial Statements -- as soon as available, but in any event
within thirty (30) days after the end of each fiscal month of each fiscal year
of the Company (commencing with the fiscal month ending July 22, 2012), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal month, the related consolidated statements of income or operations
and cash flows for such fiscal month and for the portion of the Company's fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Company as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in




--------------------------------------------------------------------------------




accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes; provided, that with respect to fiscal months constituting
the last month in a Fiscal Quarter or a fiscal year, such monthly financial
statements may be delivered concurrently with the financial statements required
to be delivered pursuant to Sections 7.1(a) and (b) hereof, as applicable;
provided further, that (i) the Company shall not be required to provide the
foregoing financial information for the month of January of each fiscal year and
(ii) the financial information provided for the month of February of each fiscal
year shall combine financial information for such fiscal month and for the month
of January of the same fiscal year;
(i)    Projections -- (i) on or before the Second Amendment Effective Date (the
“Projections Delivery Date”), a 13-week projection of cash flows of the Credit
Parties as of the Projections Delivery Date (the “Initial 13-Week Projections”);
and (ii) on the day that is five weeks after the Projections Delivery Date and
every four (4) weeks thereafter, updated 13-week projections of cash flows of
the Credit Parties as of such date (the “Revised 13-Week Projections”), with a
detailed explanation of material variances in the 9-week overlapping period from
the Initial 13-Week Projections or the Revised 13-Week Projections, as
applicable, in each case, in form and detail reasonably acceptable to the
Required Holders (it being understood that such projections shall be deemed to
be acceptable to the Required Holders unless they object thereto within 10 days
of the receipt thereof);
(j)    Variances -- as soon as available, but in any event on the second
Business Day of every other week beginning with the second Business Day of the
third week following the Second Amendment Effective Date, a report setting forth
the actual cash flow and variances against the Initial 13-Week Projections or
Revised 13-Week Projections, as applicable, for (i) the two weeks immediately
preceding such second Business Day set forth on a week-by-week basis, and (ii)
the period to date from the inception of such Initial 13-Week Projections or
Revised 13-Week Projections with a detailed explanation of material variances
between actual cash flow and the 13-Week Projections or Revised 13-Week
Projections, as applicable;
(k)    Cash Balances -- as soon as available, but in any event on or before the
close of business on the first Business Day of each week, the cash balance of
the Company and its Subsidiaries as of the end of the immediately preceding
week; and
Notwithstanding anything herein to the contrary, the Company's obligations under
Sections 7.1(h), (i), (j) and (k) above shall terminate, immediately and
automatically without any further action by the holders of Notes, at such time
that the Company has achieved (i) a Leverage Ratio of less than or equal to 2.75
to 1.0 and (ii) a Fixed Charge Coverage Ratio of greater than or equal to 1.25
to 1.0, in each case, for two consecutive Fiscal Quarters after the Second
Amendment Effective Date, as reported in the most recent compliance certificate
required to be delivered pursuant to Section 7.2(a).
2.Amendments to Compliance Certificate and Other Information Requirements
(Section 7.2).
(a)    Section 7.2(a)(i) of the Existing Note Purchase Agreement is hereby
amended and restated to read as follows:
(i)    Covenant Compliance - the information (including detailed calculations)
required in order to establish (A) whether the Company was in compliance with
the requirements of Section 9.8 during the interim or annual period covered by
the financial




--------------------------------------------------------------------------------




statements then being furnished (including with respect to such Section, where
applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Section, and
the calculation of the amount, ratio or percentage then in existence), (B)
whether the Company has met the conditions in the penultimate paragraph of
Section 7.1, and in Section 8.7(c), Section 9.8(d), clause (e)(iv) of Section
10.9 and the last sentence of Section 9.13, in each case as of the end of the
interim or annual period covered by such financial statements then being
furnished and (C) the interest rate applicable to the Notes pursuant to the
first paragraph thereof, and including, with respect to Section 8.7(c) and the
interest rate applicable to the Notes, a calculation of the Original Fixed
Charge Coverage Ratio and the Original Leverage Ratio as of the end of the
interim or annual period covered by such financial statements; and
(b)    Section 7.2(b)(i) of the Existing Note Purchase Agreement is hereby
amended by inserting at the end of such Section immediately prior to the
semi-colon “and the updated schedules and information provided to the
administrative agent for the Banks under Section 5.2(c) of the Bank Credit
Agreement”.
3.Amendments to Prepayment Provisions (Section 8).
(a)    The definition of “Remaining Scheduled Payments” appearing in Section 8.6
of the Existing Note Purchase Agreement is hereby amended by inserting the
following parenthetical expression immediately following the phrase “interest
thereon” in the second line thereof:
(assuming, in all cases, that the interest rate in effect on the Settlement Date
shall be in effect through the maturity date of such Note)
(b)    A new Section 8.7 is hereby added to the Existing Note Purchase Agreement
to read as follows:
Section 8.7    Certain Prepayments.
(a)    Subject to Section 8.7(c), immediately upon receipt by any Bank Credit
Party or any of its Subsidiaries of the proceeds of any Equity Issuance or Debt
Issuance (and in no event later than any payment of a portion of such proceeds
to any Bank), the Company shall pay to each holder of Notes an amount such that,
after giving effect to the payment thereof, the payment of the related amount to
all other holders, and the aggregate payment of such proceeds to the Banks
(whether applied to a prepayment of Loans or a Cash Collateralization of L/C
Obligations), such holder shall have received its Pro Rata Share (as defined in
the Intercreditor Agreement) of the aggregate amount of all such payments. Such
Pro Rata Share shall constitute a prepayment of the principal amount of such
Notes, and shall be made together with interest accrued to the date of
prepayment and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. This Sections 8.7(a) shall not apply to the
extent, but only to the extent, that any such proceeds are applied to a
repayment or prepayment of Loans (as defined in the Bank Credit Agreement)
advanced after the Second Amendment Effective Date or to the Cash
Collateralization of L/C Obligations (as each of such terms is defined in the
Bank Credit Agreement) in excess of the Letters of Credit Threshold at the time
such Cash Collateralization is effected (the Loans advanced at such time and
such L/C Obligations in excess of the Letters of Credit Threshold being referred
to herein, collectively, as “New Bank Exposure”). For the avoidance of doubt, if
the proceeds of any Equity Issuance or Debt Issuance exceed the amount of New
Bank Exposure immediately prior to the application of such proceeds to repay or
prepay outstanding Loans




--------------------------------------------------------------------------------




or Cash Collateralize L/C Obligations, then this Section 8.7(a) shall apply only
to the proceeds remaining after the repayment, prepayment or Cash
Collateralization, as the case may be, of such New Bank Exposure.
(b)    Subject to Section 8.7(c), simultaneously with any repayment or
prepayment of Loans or any Cash Collateralization of L/C Obligations other than
as contemplated by Section 8.7(a) (and, for the avoidance of doubt, other than
any such repayment, prepayment or Cash Collateralization made from the proceeds
of the issuance of Indebtedness excluded from the definition of “Debt Issuance”
under clause (a) or clause (b) of the definition of that term), the Company
shall pay to each holder of Notes an amount such that, after giving effect to
the payment thereof, the payment of the related amount to all other holders, and
the aggregate payment applied to a repayment or prepayment of the Loans or the
Cash Collateralization of L/C Obligations, such holder shall have received its
Pro Rata Share of the aggregate amount of all such payments. Such prepayment of
Notes shall be made with interest accrued to the date of prepayment and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. This Sections 8.7(b) shall not apply to the extent, but only
to the extent, that such repayment or prepayment is made of Loans advanced after
the Second Amendment Effective Date or such Cash Collateralization is of L/C
Obligations in excess of the Letters of Credit Threshold at the time such Cash
Collateralization is effected. For the avoidance of doubt, if the amount applied
to any such repayment, prepayment or Cash Collateralization exceeds the amount
of New Bank Exposure immediately prior to such application, then this Section
8.7(b) shall apply only to the amount of such excess.
(c)    The Company's obligations under this Section 8.7 shall terminate,
immediately and automatically without any further action by the holders of
Notes, at such time that the Company has achieved (i) an Original Leverage Ratio
of less than or equal to 2.75 to 1.0 and (ii) an Original Fixed Charge Coverage
Ratio of greater than or equal to 1.25 to 1.0, in each case, for two consecutive
Fiscal Quarters after the Second Amendment Effective Date, as reported in the
most recent compliance certificate required to be delivered pursuant to Section
7.2(a).
For the avoidance of doubt, Loans outstanding prior to the Second Amendment
Effective Date that are extended into a subsequent interest period or are
converted into another type of Loan under the Bank Credit Agreement shall not be
considered to be advanced after the Second Amendment Effective Date for purposes
of this Section 8.7.
(c)    A new Section 8.8 is hereby added to the Existing Note Purchase Agreement
to read as follows:
Section 8.8    Treatment of Set-off Prepayments. If any prepayment is made in
respect of the Notes as a result of the sharing of a Set-off Payment (as defined
in, and made pursuant to, Section 2(A) of the Intercreditor Agreement), such
prepayment shall be deemed to be an optional prepayment pursuant to Section 8.2
of this Agreement and shall be made together with the applicable Make-Whole
Amount and interest accrued to the date of prepayment.
4.Amendments to Affirmative Covenants (Section 9).
(a)Section 9.2 of the Existing Note Purchase Agreement is hereby amended by
adding a new sentence at the end thereof to read as follows:
The Collateral Agent shall be named (a) as lenders' loss payee, as its interest
may appear with




--------------------------------------------------------------------------------




respect to any property insurance, and (b) as additional insured, as its
interest may appear, with respect to any such liability insurance, and, subject
to the terms of Section 9.12(f) and unless otherwise agreed to by the Collateral
Agent in its sole discretion, each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days prior written notice before any such policy or
policies shall be altered or canceled, and such policies shall provide that no
act or default of the Credit Parties or any of their Subsidiaries or any other
Person shall affect the rights of the Collateral Agent or the Secured Parties
under such policy or policies.
(b)Clause (a) of Section 9.8 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
(a)    Leverage Ratio. The Company will, on a consolidated basis, maintain a
Leverage Ratio as of the end of each Fiscal Quarter of less than or equal to the
ratio set forth opposite such Fiscal Quarter below:


Fiscal Quarter Ending
Leverage Ratio
For the Fiscal Quarter ending June 24, 2012
5.25 to 1.00
For the Fiscal Quarter ending September 23, 2012
6.50 to 1.00
For the Fiscal Quarter ending December 30, 2012
5.50 to 1.00
For the Fiscal Quarter ending March 31, 2013
3.50 to 1.00
For the Fiscal Quarter ending June 30, 2013 and for each Fiscal Quarter
thereafter
2.75 to 1.00



(c)    Clause (b) of Section 9.8 of the Existing Note Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
(b)    Fixed Charge Coverage Ratio. The Company will, on a consolidated basis,
maintain a Fixed Charge Coverage Ratio as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending December 30, 2012, of greater than or
equal to the following:
Fiscal Quarter Ending
 Ratio
For the Fiscal Quarter ending December 30, 2012
1.00 to 1.00
For the Fiscal Quarter ending March 31, 2013 and for each Fiscal Quarter
thereafter
1.25 to 1.00



(c)Section 9.8 of the Existing Note Purchase Agreement is hereby amended by
adding a new clause (d) to read as follows:
(d)    Maximum Consolidated Capital Expenditures. Until such time that the
Company has achieved (i) a Leverage Ratio of less than or equal to 2.75 to 1.0
and (ii) a Fixed Charge Coverage Ratio of greater than or equal to 1.25 to 1.0
as reported in the most recent compliance certificate required to be delivered
pursuant to Section 7.2(a), Consolidated Capital Expenditures made during each
fiscal year of the Company, shall be less than or equal to the amounts set forth
below:






--------------------------------------------------------------------------------




Fiscal Year Ending
Amount
December 30, 2012
$20,000,000
December 29, 2013
$20,000,000



(d)Clause (a) of Section 9.9 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
(a)    Domestic Collateral.


(i)    Pledged Equity Interests. Each Domestic Credit Party will cause 100% of
the Equity Interests in each of its direct or indirect Domestic Subsidiaries
(other than (i) Checkpoint Systems Holding, Inc. and (ii) a Domestic Subsidiary
that is owned by a Foreign Subsidiary) and 65% (to the extent the pledge of a
greater percentage would be unlawful or would cause any Material adverse tax
consequences to any Bank Credit Party) of the voting Equity Interests and 100%
of the non-voting Equity Interests of its first-tier Foreign Subsidiaries (other
than Equity Interests in Checkpoint Systems Japan Co. Ltd.), in each case to the
extent owned by such Domestic Credit Party, to be subject at all times to a
first priority, perfected Lien in favor of the Collateral Agent pursuant to the
terms and conditions of the Security Documents or such other security documents
as the Collateral Agent shall reasonably request.


(ii)    Intercompany Notes. Subject to the terms of Section 9.12(e), the Company
(A) will cause each loan or advance by the Company to any Subsidiary to be
evidenced by a promissory note, (B) deliver such promissory note to the
Collateral Agent, together with an appropriate allonge or other endorsement
reasonably satisfactory to the Collateral Agent and (C) execute such Security
Documents in connection with the pledge of such promissory note as the
Collateral Agent may require.


(iii)    Personal Property. Each Domestic Credit Party will cause all tangible
and intangible personal property of the Domestic Credit Parties now owned or
hereafter acquired to be subject at all times to a first priority, perfected
Lien (subject in each case to Permitted Liens) in favor of the Collateral Agent
pursuant to the terms and conditions of this Agreement and the Security
Documents or such other security documents as the Collateral Agent shall
reasonably request.


(iv)    Real Property. To the extent otherwise permitted hereunder, if any
Domestic Credit Party acquires a fee ownership interest in any real property
(“Real Estate”) after the Second Amendment Effective Date, it shall provide to
the Collateral Agent within sixty (60) days of such acquisition (or such
extended period of time as agreed to by the Collateral Agent) such security
documentation as the Collateral Agent may request to cause such fee ownership
interest in Real Estate to be subject at all times to a first priority,
perfected Lien (subject in each case to Permitted Liens) in favor of the
Collateral Agent and such other documentation as the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, title reports, title insurance policies, surveys, appraisals, zoning
letters, environmental reports and opinions of counsel, all in form and
substance reasonably satisfactory to the Collateral Agent.


All Collateral referenced in this clause (a) shall be referred to as the
“Domestic Collateral”.




--------------------------------------------------------------------------------




(e)A new Section 9.10 is hereby added to the Existing Note Purchase Agreement to
read in its entirety as follows:
Section 9.10    Landlord Waivers. In the case of any personal property
Collateral located at any premises leased by a Domestic Credit Party with a
Collateral value in excess of $250,000, the Domestic Credit Parties will provide
the Collateral Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (a) requested by the Collateral
Agent and (b) such Domestic Credit Parties are able to secure such letters,
consents and waivers after using commercially reasonable efforts (such letters,
consents and waivers shall be in form and substance satisfactory to the
Collateral Agent).
(f)A new Section 9.11 is hereby added to the Existing Note Purchase Agreement to
read in its entirety as follows:
Section 9.11    Further Assurances. Upon the reasonable request of the Required
Holders or the Collateral Agent, promptly perform or cause to be performed any
and all acts and execute or cause to be executed any and all documents for
filing under the provisions of the UCC or any other Requirement of Law which are
necessary or advisable to maintain in favor of the Collateral Agent, for the
benefit of the Secured Parties, Liens on the Collateral that are duly perfected
in accordance with the requirements of, or the obligations of the Credit Parties
under, the Financing Documents and all applicable Requirements of Law.
(g)A new Section 9.12 is hereby added to the Existing Note Purchase Agreement to
read in its entirety as follows:
Section 9.12.    Post-Closing Covenant.
    
(a)     On or before the date that is sixty (60) days after the Second Amendment
Effective Date, or such longer period as agreed to by the Collateral Agent in
its discretion, the Collateral Agent shall have received, in form and substance
satisfactory to the Collateral Agent (and the holders of Notes shall have
received copies of):


(i)     fully executed and notarized Mortgage Instruments encumbering the
Mortgaged Properties as to properties owned by the Domestic Credit Parties;


(ii)     a title report in respect of each of the Mortgaged Properties;


(iii)     with respect to each Mortgaged Property, a Mortgage Policy assuring
the Collateral Agent that the Mortgage Instrument with respect to such Mortgaged
Property creates a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Liens (other than those described in clause (n) of the definition of
such term), which Mortgage Policy shall be in form and substance reasonably
satisfactory to the Collateral Agent and shall provide for affirmative insurance
and such reinsurance as the Collateral Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Collateral Agent;


(iv)     evidence as to (A) whether any Mortgaged Property is a Flood Hazard
Property and (B) if any Mortgaged Property is a Flood Hazard Property, (1)
whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (2) the applicable
Domestic Credit Party's written acknowledgment of receipt of written
notification from the Collateral Agent (I) as to the fact that such Mortgaged
Property is a Flood Hazard Property and (II) as to whether




--------------------------------------------------------------------------------




the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (3) copies of
insurance policies or certificates of insurance of the Domestic Credit Parties
and their Subsidiaries evidencing flood insurance reasonably satisfactory to the
Collateral Agent and naming the Collateral Agent as loss payee on behalf of the
holders of Notes;


(v)     maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Collateral Agent and the Title Insurance Company in
a manner reasonably satisfactory to them, dated a date satisfactory to each of
the Collateral Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to each of the
Collateral Agent and the Title Insurance Company, which maps or plats and the
surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable title policy and be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 2005, and, without limiting the
generality of the foregoing, there shall be surveyed and shown on such maps,
plats or surveys the following: (A) the locations on such sites of all the
buildings, structures and other improvements and the established building
setback lines; (B) the lines of streets abutting the sites and width thereof;
(C) all access and other easements appurtenant to the sites necessary to use the
sites; (D) all roadways, paths, driveways, easements, encroachments and
overhanging projections and similar encumbrances affecting the site, whether
recorded, apparent from a physical inspection of the sites or otherwise known to
the surveyor; (E) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (F) if the site is described as
being on a filed map, a legend relating the survey to said map; provided that
the Collateral Agent, in its sole discretion, may waive all or a portion of the
foregoing survey requirements or accept an existing survey with respect to any
Mortgaged Property in satisfaction of the foregoing requirements to the extent
the Mortgaged Policy with respect to such Mortgaged Property is in form and
substance satisfactory to the Collateral Agent;


(vi)     copies of the most recent third-party environmental reviews of all
Mortgaged Properties, including but not limited to Phase I environmental
assessments;


(vii)     to the extent requested by the Collateral Agent, opinions of counsel
to the Domestic Credit Parties for each jurisdiction in which the Mortgaged
Properties are located;


(viii)     to the extent the Mortgage Policies do not provide zoning
endorsements and to the extent available, zoning letters from each municipality
or other Governmental Authority for each jurisdiction in which the Mortgaged
Properties are located; and


(ix)     an appraisal of each Mortgaged Property, in form and substance
satisfactory to the Collateral Agent.
(b)    On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the holders of Notes shall have received, in form and
substance satisfactory to the Collateral




--------------------------------------------------------------------------------




Agent, in the case of any personal property Collateral located at premises
leased by a Domestic Credit Party as set forth on Schedule 3.8(ii) of the Second
Amendment, copies of such estoppel letters, consents and waivers from the
landlords of such real property to the extent required in accordance with
Section 9.10.
(c)    On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the holders of Notes shall have received, in form and
substance satisfactory to the Collateral Agent, copies of Deposit Account
Control Agreements to the extent required by Section 10.15.
(d)    On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the holders of Notes shall have received, in form and
substance satisfactory to the Collateral Agent, copies of Securities Account
Control Agreements to the extent required by Section 10.15.
(e)    On or before the date that is thirty (30) days after the Second Amendment
Effective Date, or such longer period as agreed to by the Collateral Agent in
its discretion, the Collateral Agent shall have received, in form and substance
satisfactory to the Collateral Agent, all intercompany notes in the possession
of any of the Credit Parties and required to be pledged as Collateral pursuant
to Section 9.9, together with applicable allonges or assignments as may be
necessary or appropriate to perfect the Collateral Agent's and the holders of
Notes' security interest in such Collateral, and the holders of Notes shall have
received copies of such intercompany notes, allonges and/or assignments.
(f)    On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the Collateral Agent shall have received, in form and
substance satisfactory to the Collateral Agent, endorsements of insurance
evidencing liability, casualty, property and business interruption insurance
meeting the requirements set forth herein or in the Security Documents, and the
holders of Notes shall have received copies thereof.
(g) On or before the date that is seven (7) days after the Second Amendment
Effective Date, or such longer period as agreed to by the Required Holders in
their discretion, the holders of Notes shall have received, in form and
substance satisfactory to them, an opinion of Ohio counsel with respect to J&F
International USA, Inc.
(h)A new Section 9.13 is hereby added to the Existing Note Purchase Agreement to
read in its entirety as follows:
Section 9.13.    Financial Advisor. Upon the occurrence of the following, (i)
the Bank Credit Parties have Liquidity of less than $75,000,000 and (ii) the
Leverage Ratio is greater than or equal to (A) 6.25 to 1.0 for the Fiscal
Quarter ending September 23, 2012, (B) 5.00 to 1.0 for the Fiscal Quarter ending
December 30, 2012 or (C) 3.25 to 1.0 for the Fiscal Quarter ending March 25,
2013, the Required Holders, on behalf of all holders of Notes, or counsel to the
Required Holders may engage the services of a financial advisor to conduct
reviews of, and otherwise to advise and assist the holders of the Notes and
their counsel with their on-going assessment of, the Credit Parties' and their
respective Subsidiaries' financial affairs, finances, financial condition,
business and operations, of such scope as the Required Holders or counsel to the
Required Holders may determine from time to time. The financial advisor shall
provide services for such duration as the Required Holders shall require. Such
financial advisor shall not be an agent of any Bank Credit Party or any
Affiliate thereof




--------------------------------------------------------------------------------




and shall owe its duties solely to the holders of the Notes or their counsel (as
applicable). The Company hereby agrees, and shall cause each of the Bank Credit
Parties, to grant the financial advisor commercially reasonable access to all of
their and their respective Subsidiaries' books and records, properties,
locations, financial consultants, and officers for purposes of conducting its
analysis and examination with reasonable prior notice (which need not be in
writing). The Company (on behalf of itself and the other Bank Credit Parties)
further acknowledges and agrees that the holders of the Notes may elect to
maintain the confidentiality of any conclusions reached or reports prepared by
any advisor and may also provide that any advisor's conclusions shall be covered
by the attorney work-product privilege. The Credit Parties agree to pay all of
the documented fees and out-of-pocket costs and expenses incurred by such
financial advisor in connection with its activities. All of such fees and
out-of-pocket costs and expenses, if not sooner paid by the Company, shall be
due and payable within five (5) Business Days' of demand. The Company agrees to
pay over to counsel to the Required Holders (or as otherwise instructed by the
Required Holders) on demand any customary amount which may be requested by such
counsel for purposes of providing a retainer to the financial advisor. All
documented fees and out-of-pocket costs and expenses of the financial advisor
shall constitute part of the Credit Party Obligations owing hereunder and the
Financing Documents, and shall, in each case, be secured by all “Collateral”
under the Financing Documents. Notwithstanding the foregoing, the holders of
Notes shall terminate the engagement of any financial advisor engaged pursuant
to this Section 9.13 promptly after such time as the Company has achieved (i) a
Leverage Ratio of less than or equal to 2.75 to 1.0 and (ii) a Fixed Charge
Coverage Ratio of greater than or equal to 1.25 to 1.0, in each case, for two
consecutive Fiscal Quarters after the Second Amendment Effective Date, as
reported in the most recent compliance certificate required to be delivered
pursuant to Section 7.2(a).
5.Amendments to Negative Covenants (Section 10).
(a)Clause (d) of Section 10.1 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
(d)    Indebtedness of the Company and its Subsidiaries incurred after the 2010
Notes Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset, in an aggregate principal amount not to exceed $5,000,000 at any time;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset and (ii) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing;
(b)Clause (g) of Section 10.1 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
(g)    (i) Guaranty Obligations in respect of Indebtedness of the Company or any
of its Subsidiaries to the extent such Indebtedness is permitted to exist or be
incurred pursuant to this Section, (ii) Guaranty Obligations incurred in the
ordinary course of business by the Company or any of its Subsidiaries of
obligations of any wholly-owned Subsidiary with respect to: (A) real estate
lease payments and (B) payments to vendors for products for resale; provided
that the amount of such payments guaranteed pursuant to this subclause (g)(ii)
shall not exceed $5,000,000 in the aggregate at any time outstanding, and
(iii) Guaranty Obligations incurred in the ordinary course of business by the
Company of obligations of any wholly-owned Foreign Subsidiary with respect to
payments to third parties incurred in connection with establishing, maintaining
and operating an international cash pooling system among the Company's
wholly-owned Foreign Subsidiaries to meet requirements of intraday and overdraft
limits and concentration of cash balances to facilitate cash management among
such Foreign




--------------------------------------------------------------------------------




Subsidiaries; provided that the aggregate amount of such payments guaranteed
pursuant to this subclause (g)(iii) shall not exceed $5,000,000 in the aggregate
at any time outstanding;
(c)Section 10.1 of the Existing Note Purchase Agreement is hereby amended by
adding the following new paragraph to the end of such Section:
Notwithstanding the foregoing provisions of this Section 10.2, the Credit
Parties shall not be permitted to grant any Liens with respect to the assets of
Brilliant Label Manufacturing Limited.
(d)Clause (a)(vii) of Section 10.4 of the Existing Note Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
(vii)    intercompany sales, leases and transfers of assets from Bank Credit
Parties to Foreign Subsidiaries not otherwise permitted pursuant to this Section
10.4(a) (“Additional Permitted Intercompany Transfers”); provided that (A) the
fair market value of such intercompany sales, leases and transfers of assets
(taken together with all Additional Permitted Intercompany Loans) shall not
exceed the Intercompany Asset Sale and Investment Basket, (B) such intercompany
sales, leases and transfers of assets shall be for fair market value, (C) the
consideration received for such intercompany sales, leases and transfers of
assets shall be in the form of cash or Cash Equivalents and (D) such
consideration shall be received by such Bank Credit Parties prior to July 22,
2014;
(e)Clause (a)(xi) of Section 10.4 of the Existing Note Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
(xi)    the sale, lease or transfer of property or assets constituting Project
Gold and Project Silver; provided, that the proceeds of any such sale, lease or
transfer are deposited and maintained in an account with the Collateral Agent or
a Bank until such proceeds are used for a purpose not prohibited by this
Agreement;
(f)Clause (g) of Section 10.5 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
(g)    the Company and its Subsidiaries may make or permit to remain outstanding
any Investment in any other Person, which is not otherwise included in the
foregoing clauses (a) through (f), inclusive; provided that the aggregate of
such Investments shall not, at any time, exceed $20,000,000; provided further to
the extent such Investment is an acquisition of the assets or a majority of the
Voting Stock or economic interests of a Person or any division, line of business
or other business unit of a Person, such acquisition shall meet the requirements
set forth in the definition of Permitted Acquisition in Schedule B.
(g)Section 10.9 of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
Section 10.9    Restricted Payments.    The Company will not and will not permit
any Subsidiary to directly or indirectly, declare, order, make or set apart any
sum for or pay any Restricted Payment, except (a) to make dividends payable
solely in the same class of Equity Interests of such Person, (b) any Subsidiary
may make dividends or other distributions payable to the Company (directly or
indirectly through Subsidiaries), (c) any Foreign Subsidiary may make dividends
or other distributions payable to the Company, CP International Systems C.V.,
Checkpoint Systems Europe GmbH or Checkpoint Systems Holding GmbH (directly or
indirectly through Subsidiaries), (d) each of Checkpoint Systems Europe GmbH
and/or Checkpoint Systems Holding GmbH may make compensatory payments to their
respective Subsidiaries if and to the extent required under any domination




--------------------------------------------------------------------------------




and/or profit and loss pooling agreement (Beherrschungs- und/oder
Ergebnisabfuhrungsvertrag) with such Subsidiary and (e) the Company may make
other Restricted Payments so long as, after giving effect thereto (i) on a Pro
Forma Basis, no Default or Event of Default shall then exist or would exist
after giving effect thereto, (ii) the Credit Parties certify to the holders of
the Notes that the Credit Parties will be in compliance on a Pro Forma Basis
with all of the terms and provisions of the financial covenants set forth in
Section 9.8, (iii) immediately after the making of such Restricted Payment (A)
the Credit Parties shall have at least $50,000,000 (or the Foreign Currency
Equivalent thereof) of cash on deposit in readily available funds (without
causing any adverse tax consequences) and/or the ability to borrow under the
Bank Credit Agreement without causing a violation of any covenant and (B) the
Credit Parties (in the aggregate) shall have the ability (but shall not be
required) to borrow at least $20,000,000 (or the Foreign Currency Equivalent
thereof) under the Bank Credit Agreement without causing a default or event of
default thereunder, (iv) after giving effect to such Restricted Payment, the
Leverage Ratio shall be less than 2.00 to 1.0 on a Pro Forma Basis and (v) the
Company shall have achieved (A) a Leverage Ratio of less than or equal to 2.75
to 1.0 and (B) a Fixed Charge Coverage Ratio of greater than or equal to 1.25 to
1.00, in each case, for the two consecutive Fiscal Quarters prior to giving
effect to such Restricted Payment (both of which Fiscal Quarters shall have
ended after the Second Amendment Effective Date), as reported in the most recent
compliance certificate required to be delivered pursuant to Section 7.2(a).
(h)A new Section 10.15 is hereby added to the Existing Note Purchase Agreement
to read in its entirety as follows:
Section 10.15     Account Control Agreements; Additional Bank Accounts. Each of
the Domestic Credit Parties will maintain all checking, savings or other
accounts (including securities accounts) with the Administrative Agent (as
defined in the Bank Credit Agreement), except those checking, savings or other
accounts (including securities accounts) on Schedule 3.11 so long as such
accounts are (a) deposit accounts that are subject to a Deposit Account Control
Agreement or other security agreement satisfactory to the Collateral Agent or
(b) securities accounts that are subject to a Securities Account Control
Agreement or other security agreement satisfactory to the Collateral Agent or
(c) deposit accounts, so long as at any time the balance in any such deposit
account does not exceed $250,000 and the aggregate balance in all such deposit
accounts does not exceed $1,000,000.
(i)A new Section 10.16 is hereby added to the Existing Note Purchase Agreement
to read in its entirety as follows:
Section 10.16     Borrowings under Refinanced Credit Agreement. In the event
there is a refinancing of the Bank Credit Agreement that is in effect on the
Second Amendment Effective Date, as it may be amended or otherwise modified from
time to time thereafter other than in connection with a refinancing thereof
(such Bank Credit Agreement being referred to herein as the “Original Bank
Credit Agreement”, and the agreement evidencing the refinancing thereof being
referred to herein as the “Refinanced Credit Agreement”), as contemplated by
Section 8.7(a) and (b), the aggregate principal amount of the obligations
(including, without limitation, the face amount of letters of credit) that the
Company and its Subsidiaries shall be permitted to have outstanding at any time
under the Refinanced Credit Agreement shall not exceed the maximum amount of
such obligations of the Company and its Subsidiaries that could have been
outstanding under the Original Bank Credit Agreement at such time; provided that
the foregoing limitation shall cease to apply at such time as the conditions set
forth in Section 8.7(c) have been satisfied.




--------------------------------------------------------------------------------




6.Amendments to Schedule B (Defined Terms).
(a)The following definitions are hereby added to Schedule B to the Existing Note
Purchase Agreement in their appropriate alphabetical position:
“Additional Permitted Intercompany Transfers” is defined in Section
10.4(a)(vii).


“All-Tag Litigation” means the patent infringement action with respect to a
security tag manufactured by All-Tag Security S.A. and All-Tag Security
Americas, Inc., originally filed in the Eastern District of Pennsylvania on May
1, 2001, and concluded on January 20, 2008, in which certain post-closing
motions are currently pending.


“Bank Credit Party” means a “Credit Party” under and as defined in the Bank
Credit Agreement.


“Canadian Fraud Claim” means the insurance claim filed by the Company with its
insurance provider for the unrecovered amount of the loss resulting from
fraudulent activities of a certain former employee of the Company's Canada sales
subsidiary as part of the transition of the Company's Canadian operations into
its shared service environment.


“Debt Issuance” means the issuance of any Indebtedness by the Company or any of
its Subsidiaries, excluding (a) any Equity Issuance and Indebtedness of the
Company and its Subsidiaries permitted to be incurred pursuant to Sections
10.1(a)-(h) hereof, but specifically including Indebtedness incurred pursuant to
Section 2.4 of the Bank Credit Agreement or Section 2.2 of this Agreement and
(b) any refinancing of Credit Party Obligations (as defined in the Bank Credit
Agreement) under the Bank Credit Documents so long as (i) no Event of Default
has occurred and is continuing at the time of such refinancing, (ii) the
commitments with respect to such refinancing shall not exceed $125,000,000,
(iii) the outstanding principal amount of such refinancing shall not exceed at
any time an amount equal to the Aggregate Revolving Commitments (as defined in
the Bank Credit Agreement) immediately prior to such refinancing and (iv) the
Company has achieved either (A) a Leverage Ratio of less than or equal to 3.00
to 1.0 for the Fiscal Quarter ending March 31, 2013 and a Leverage Ratio of less
than or equal to 2.50 to 1.0 for the Fiscal Quarter ending June 30, 2013 or (B)
a Leverage Ratio of less than or equal to 2.75 to 1.0 for the Fiscal Quarters
ending March 31, 2013 and June 30, 2013, in either case as reported on the most
recent compliance certificate required to be delivered pursuant to Section
7.2(a).


“Deposit Account Control Agreement” means, with respect to deposit accounts of
any Domestic Credit Party, an agreement among the applicable Domestic Credit
Party, a depository institution, and the Collateral Agent, which agreement is in
a form acceptable to the Collateral Agent and which provides the Collateral
Agent with “control” (as such term is used in Article 9 of the UCC) over the
deposit account(s) described therein, as the same may be amended, modified,
extended, restated, replaced, or supplemented from time to time.


“Domestic Collateral” is defined in Section 9.9(a).


“Domestic Credit Party” means a Credit Party organized or incorporated under the
laws of the United States of America or any state or commonwealth thereof or
under the laws of the District of Columbia.


“Equity Issuance” means any issuance by any Credit Party or any Subsidiary to
any Person which is not a Credit Party or a Subsidiary of (a) shares or
interests of its Equity Interests, (b) its Equity Interests pursuant to the
exercise of options or warrants or similar rights, (c) any shares or interests
of its Equity Interests pursuant to the conversion of any debt securities to
equity or (d) warrants or options or




--------------------------------------------------------------------------------




similar rights that are exercisable or convertible into shares or interests of
its Equity Interests. The term “Equity Issuance” shall not include (i) any
Equity Interests issued as consideration for a Permitted Acquisition for which
there are no net cash proceeds and (ii) any Equity Interests issued under any
employee stock option plan.


“Fiscal Quarter” means any Fiscal Quarter of the Company.


“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.


“Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.


“Initial 13-Week Projections” has the meaning set forth in Section 7.1(i).


“Letters of Credit Threshold” means all Letters of Credit (as defined in the
Bank Credit Agreement) outstanding on the Second Amendment Effective Date in an
aggregate amount equal to $1,416,600.00.


“Liquidity” means, as of any date of determination, the sum of the unused
portion of the Aggregate Revolving Commitment (as defined in the Bank Credit
Agreement) on such date and cash reported on the most recent cash balances of
the Company and its Subsidiaries delivered pursuant to Section 7.1(k).


“Mortgage Instrument” means any mortgage, deed of trust or deed to secure debt
executed by a Domestic Credit Party in favor of the Collateral Agent, for the
benefit of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Mortgage Policy” means, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Collateral Agent in an amount satisfactory
to the Collateral Agent, in form and substance satisfactory to the Collateral
Agent.


“Mortgaged Property” means any owned real property of a Domestic Credit Party
listed on Schedule 3.8(i) to the Second Amendment and any other owned real
property of a Domestic Credit Party that is or will become encumbered by a
Mortgage Instrument in favor of the Collateral Agent in accordance with the
terms of this Agreement.


“New Bank Exposure” is defined in Section 8.7(a).


“Original Bank Credit Agreement” is defined in Section 10.16.


“Original Fixed Charge Coverage Ratio” means the Fixed Charge Coverage Ratio, as
it would be calculated immediately prior to the effectiveness of the Second
Amendment.


“Original Leverage Ratio” means the Leverage Ratio, as it would be calculated
immediately prior to the effectiveness of the Second Amendment.


“Project Gold” means the project referred to as “Project Gold” in that certain
Side Letter Agreement dated as of the Second Amendment Effective Date between
the Company and the administrative agent under the Bank Credit Agreement, a copy
of which was delivered to the holders of Notes on or about the Second Amendment
Effective Date.






--------------------------------------------------------------------------------




“Project Silver” means the project referred to as “Project Silver” in that
certain Side Letter Agreement dated as of the Second Amendment Effective Date
between the Company and the administrative agent under the Bank Credit
Agreement, a copy of which was delivered to the holders of Notes on or about the
Second Amendment Effective Date.


“Projections Delivery Date” has the meaning set forth in Section 7.1(i).


“Real Estate” is defined in Section 9.9(a)(iv).


“Refinanced Bank Credit Agreement” is defined in Section 10.16.


“Revised 13-Week Projections” has the meaning set forth in Section 7.1(i).


“Second Amendment” means the Second Amendment to Note Purchase and Private Shelf
Agreement, dated as of July 31, 2012, to which the Company is a party.


“Second Amendment Effective Date” means July 31, 2012.


“Securities Account Control Agreement” means, with respect to securities
accounts of any Domestic Credit Party, an agreement among a Domestic Credit
Party, a securities intermediary, and the Collateral Agent, which agreement is
in a form acceptable to the Collateral Agent and which provides the Collateral
Agent with “control” (as such term is used in Articles 8 and 9 of the UCC) over
the securities account(s) described therein, as the same may be as amended,
modified, extended, restated, replaced, or supplemented from time to time.


“Security Agreement” means the Security Agreement dated as of the Second
Amendment Effective Date, executed by the Domestic Credit Parties in favor of
the Collateral Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with the terms hereof and thereof.


“Security Documents” means the Pledge Agreement, the Security Agreement, the
Deposit Account Control Agreement, the Mortgage Instruments and all other
agreements, documents and instruments relating to, arising out of, or in any way
connected with any of the foregoing documents (including, without limitation,
any intercompany promissory notes required to be pledged pursuant to the terms
of this Agreement or the Security Documents) or granting to the Collateral
Agent, for the benefit of the Secured Parties, as a joint and several creditor,
Liens or security interests to secure, inter alia, all amounts owing under the
Financing Documents whether now or hereafter executed and/or filed, each as may
be amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Collateral Agent's security interests and liens arising thereunder, including,
without limitation, UCC financing statements.
“Title Insurance Company” has the meaning set forth in the definition of
“Mortgage Policy”.


“UCC” means the Uniform Commercial Code from time to time in effect in any
applicable jurisdictions.


(b)The following definitions in Schedule B to the Existing Note Purchase
Agreement are hereby amended and restated in their entirety as follows:
“Collateral” has the meaning given such term in the Security Agreement and shall
include all other property that is or is intended to be subject to any Lien in
favor of Collateral Agent for the benefit of the holders of Notes.




--------------------------------------------------------------------------------




“Consolidated EBITDA” means, as of any date of determination for the four
consecutive Fiscal Quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) the provision for
Federal, state, local and foreign income taxes payable by the Company and its
Subsidiaries for such period, (iii) depreciation and amortization expense for
the Company and its Subsidiaries for such period, (iv) other extraordinary,
unusual or non‑recurring expenses of the Company and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period,
(v) beginning with the period ending June 24, 2012, cash restructuring charges
in an amount not to exceed $25,000,000 in the aggregate for all periods, (vi)
payments with respect to the All-Tag Litigation in an amount not to exceed
$8,000,000 in the aggregate, (vii) without duplication, any fees, costs,
commissions, expenses or other charges incurred during such period by the
Company and its Subsidiaries in connection with the Second Amendment and the
second amendment to the Bank Credit Agreement, each of which is dated as of the
Second Amendment Effective Date, and (viii) any costs and expenses incurred by
the Company and its Subsidiaries pursuant to Section 9.13 of this Agreement and
Section 5.15 of the Bank Credit Agreement, and pursuant to its engagement of
Alix Partners, LLP for the period from June 8, 2012 until the date such
engagement is no longer required by the administrative agent under the Bank
Credit Agreement, and minus (c) the following to the extent included in
calculating such Consolidated Net Income: (i) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business
and excluding any payment received pursuant to business interruption insurance)
of the Company and its Subsidiaries for such period, (ii) interest income of the
Company and its Subsidiaries for such period, all as determined on a
consolidated basis, (iii) non-cash charges previously added back to Consolidated
Net Income in determining Consolidated EBITDA to the extent such non-cash
charges have become cash charges during such period (excluding amounts added
back pursuant to subsection (b)(iv) above that become cash charges and are added
back pursuant to subsection (b)(v) above) and (iv) any reimbursement on account
of the Canadian Fraud Claim.
“Financing Documents” means this Agreement, the Notes, the Subsidiary Guaranty
Agreement, the Security Documents, the Intercreditor Agreement and each other
document, instrument or agreement delivered in connection with the transactions
contemplated hereby, as each may be amended, restated or otherwise modified from
time to time.
“General Debt Basket” means Indebtedness in an aggregate amount not to exceed
$20,000,000 at any time outstanding.
“Intercompany Asset Sale and Investment Basket” means $35,000,000 in the
aggregate during the term of this Agreement.
“Material Foreign Subsidiaries” means any Foreign Subsidiary of the Company with
assets that appear on the consolidated balance sheet of the Company and its
Subsidiaries (prepared in accordance with GAAP), less goodwill and other
intangibles, equal to or greater than $15,000,000 at any time; provided that
Checkpoint Systems Japan Co. Ltd. shall not constitute a Material Foreign
Subsidiary.
“Permitted Acquisition” means any acquisition or any series of related
acquisitions by a Bank Credit Party of the assets or a majority of the Voting
Stock or economic interests of a Person or any division, line of business or
other business unit of a Person (such Person or such division, line of business
or other business unit of such Person referred to herein as the “Target”), in
each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Credit Parties and their Subsidiaries pursuant
to Section 10.3 hereof, so long as (a) no Default or Event of Default shall then
exist or would exist after giving effect thereto, (b) the Credit Parties certify
and demonstrate to the Required Holders that,




--------------------------------------------------------------------------------




calculated on a Pro Forma Basis giving effect to such acquisition for the four
quarter period ending on the last day of each of the two consecutive Fiscal
Quarters prior to such acquisition (both of which Fiscal Quarters shall have
ended after the Second Amendment Effective Date), (i) the Leverage Ratio is less
than or equal to 2.75 to 1.0 and (ii) the Fixed Charge Coverage Ratio is greater
than or equal to 1.25 to 1.0, (c) the Target shall have executed a Subsidiary
Guaranty Joinder Agreement in accordance with the terms of Section 9.7, if
required by such Section, and the Credit Parties and their Subsidiaries
(including the Target) shall have complied with Section 9.9, (d) immediately
after giving effect to such acquisition the Bank Credit Parties shall have at
least $50,000,000 (or the Foreign Currency Equivalent thereof) of cash on
deposit in readily available funds (without causing any adverse tax
consequences) and/or the ability to borrow under the Bank Credit Agreement
without causing a violation of any covenant, (e) such acquisition is not a
“hostile” acquisition and has been approved by the board of directors and/or
shareholders of the applicable Bank Credit Party and the Target and (f)
immediately after giving effect to such acquisition the Bank Credit Parties (in
the aggregate) shall have the ability (but shall not be required) to borrow at
least $20,000,000 (or the Foreign Currency Equivalent thereof) under the Bank
Credit Agreement without causing a default or an event of default thereunder.
Notwithstanding the foregoing, no Bank Credit Party shall be permitted to
consummate any acquisition from the First Amendment Effective Date through the
Fiscal Quarter ending September 23, 2012.


(c)Clause (l) of the definition of “Permitted Liens” set forth in Schedule B to
the Existing Note Purchase Agreement is hereby amended and restated to read in
its entirety as follows:
(l)    other Liens (other than Liens on the Collateral) not otherwise permitted
by the foregoing clauses securing Indebtedness permitted under the General Debt
Basket provided that (i) the fair market value of the assets of the Company and
its Subsidiaries so encumbered shall not exceed the amount of the General Debt
Basket and (ii) the Company will not, and will not permit any Subsidiary, to
contract, create, incur, assume or permit to exist any such Lien securing
Indebtedness outstanding under the Bank Credit Agreement without making
effective provisions pursuant to documentation in form and substance
satisfactory to the Required Holders whereby all Credit Party Obligations shall
be secured by such Lien equally and ratable with or prior to any and all such
Indebtedness.
2.
AMENDMENTS TO EXISTING NOTES.

(a)    The first paragraph of the form of Series A Note attached to the Existing
Note Purchase Agreement as Exhibit 1.1(a) is hereby amended by adding the
following sentence at the end thereof:
Notwithstanding the foregoing, effective as of the Second Amendment Effective
Date, (x) the interest rate set forth in the caption of this Note and in clause
(a) of the preceding sentence shall be deemed to be 5.75% per annum and (y) the
interest rate set forth in clause (b)(i) of the preceding sentence shall be
deemed to be 7.75% per annum; provided, however, that, (i) if, at any time
during which interest on this Note is accruing at the interest rate described in
the foregoing clause (x) or clause (y), the Original Leverage Ratio shall have
been less than or equal to 2.75 to 1.00, and the Original Fixed Charge Coverage
Ratio shall have been greater than or equal to 1.25 to 1.00, in each case as of
the last day of two consecutive Fiscal Quarters after the Second Amendment
Effective Date, then the interest rates referred to in the foregoing clauses (x)
and (y) shall be reduced to 4.00% and 6.00%, respectively, effective as of the
date five (5) Business Days after the holders of Notes have received the
financial information required to be delivered under Section 7.1(a) or (b) (as
the case may be) of the Note Purchase Agreement as of the end of the most recent
of such Fiscal Quarters (together with the compliance certificate required to be
delivered in connection therewith under Section 7.2 thereof demonstrating
compliance with such ratios), and (ii) if, at any time after such interest rates
have decreased in accordance with subclause (i) above, the Original Leverage
Ratio




--------------------------------------------------------------------------------




shall have exceeded 2.75 to 1.00 as of the last day of any Fiscal Quarter, the
interest rates referred to in the foregoing clauses (x) and (y) shall revert to
5.75% and 7.75%, respectively, effective as of the date five (5) Business Days
after the earlier of (A) the date the holders of Notes have received the
financial information required to be delivered under Section 7.1(a) or (b) (as
the case may be) of the Note Purchase Agreement as of the end of such Fiscal
Quarter (together with the compliance certificate required to be delivered in
connection therewith under Section 7.2 thereof demonstrating the lack of
compliance with such ratio) and (B) the date such financial statements (and
compliance certificate) are required to have been delivered under Section 7.1(a)
or (b) (without giving effect to any grace period) of the Note Purchase
Agreement.
(b)    The first paragraph of the form of Series B Note attached to the Existing
Note Purchase Agreement as Exhibit 1.1(b) is hereby amended by adding the
following sentence at the end thereof:
Notwithstanding the foregoing, effective as of the Second Amendment Effective
Date, (x) the interest rate set forth in the caption of this Note and in clause
(a) of the preceding sentence shall be deemed to be 6.13% per annum and (y) the
interest rate set forth in clause (b)(i) of the preceding sentence shall be
deemed to be 8.13% per annum; provided, however, that, (i) if, at any time
during which interest on this Note is accruing at the interest rate described in
the foregoing clause (x) or clause (y), the Original Leverage Ratio shall have
been less than or equal to 2.75 to 1.00, and the Original Fixed Charge Coverage
Ratio shall have been greater than or equal to 1.25 to 1.00, in each case as of
the last day of two consecutive Fiscal Quarters after the Second Amendment
Effective Date, then the interest rates referred to in the foregoing clauses (x)
and (y) shall be reduced to 4.38% and 6.38%, respectively, effective as of the
date five (5) Business Days after the holders of Notes have received the
financial information required to be delivered under Section 7.1(a) or (b) (as
the case may be) of the Note Purchase Agreement as of the end of the most recent
of such Fiscal Quarters (together with the compliance certificate required to be
delivered in connection therewith under Section 7.2 thereof demonstrating
compliance with such ratios), and (ii) if, at any time after such interest rates
have decreased in accordance with subclause (i) above, the Original Leverage
Ratio shall have exceeded 2.75 to 1.00 as of the last day of any Fiscal Quarter,
the interest rates referred to in the foregoing clauses (x) and (y) shall revert
to 6.13% and 8.13%, respectively, effective as of the date five (5) Business
Days after the earlier of (A) the date the holders of Notes have received the
financial information required to be delivered under Section 7.1(a) or (b) (as
the case may be) of the Note Purchase Agreement as of the end of such Fiscal
Quarter (together with the compliance certificate required to be delivered in
connection therewith under Section 7.2 thereof demonstrating the lack of
compliance with such ratio) and (B) the date such financial statements (and
compliance certificate) are required to have been delivered under Section 7.1(a)
or (b) (without giving effect to any grace period) of the Note Purchase
Agreement.
(c)    The first paragraph of the form of Series C Note attached to the Existing
Note Purchase Agreement as Exhibit 1.1(c) is hereby amended by adding the
following sentence at the end thereof:
Notwithstanding the foregoing, effective as of the Second Amendment Effective
Date, (x) the interest rate set forth in the caption of this Note and in clause
(a) of the preceding sentence shall be deemed to be 6.50% per annum and (y) the
interest rate set forth in clause (b)(i) of the preceding sentence shall be
deemed to be 8.50% per annum; provided, however, that, (i) if, at any time
during which interest on this Note is accruing at the interest rate described in
the foregoing clause (x) or clause (y), the Original Leverage Ratio shall have
been less than or equal to 2.75 to 1.00, and the Original Fixed Charge Coverage
Ratio shall have been greater than or equal to 1.25 to 1.00, in each




--------------------------------------------------------------------------------




case as of the last day of two consecutive Fiscal Quarters after the Second
Amendment Effective Date, then the interest rates referred to in the foregoing
clauses (x) and (y) shall be reduced to 4.75% and 6.75%, respectively, effective
as of the date five (5) Business Days after the holders of Notes have received
the financial information required to be delivered under Section 7.1(a) or (b)
(as the case may be) of the Note Purchase Agreement as of the end of the most
recent of such Fiscal Quarters (together with the compliance certificate
required to be delivered in connection therewith under Section 7.2 thereof
demonstrating compliance with such ratios), and (ii) if, at any time after such
interest rates have decreased in accordance with subclause (i) above, the
Original Leverage Ratio shall have exceeded 2.75 to 1.00 as of the last day of
any Fiscal Quarter, the interest rates referred to in the foregoing clauses (x)
and (y) shall revert to 6.50% and 8.50%, respectively, effective as of the date
five (5) Business Days after the earlier of (A) the date the holders of Notes
have received the financial information required to be delivered under Section
7.1(a) or (b) (as the case may be) of the Note Purchase Agreement as of the end
of such Fiscal Quarter (together with the compliance certificate required to be
delivered in connection therewith under Section 7.2 thereof demonstrating the
lack of compliance with such ratio) and (B) the date such financial statements
(and compliance certificate) are required to have been delivered under Section
7.1(a) or (b) (without giving effect to any grace period) of the Note Purchase
Agreement.
(d)    The first paragraph of each Note that is outstanding on the Second
Amendment Effective Date is hereby, without any further action required on the
part of any Person, deemed to be automatically amended to include the sentence
included in the form of Note for the Series of which such Note is part, as set
forth in the foregoing Sections 1.2(a), 1.2(b) or 1.2(c), as applicable.
3.
REPRESENTATIONS AND WARRANTIES.

To induce the Noteholders to enter into this Amendment, the Company and each
Subsidiary Guarantor represents and warrants as follows (it being agreed,
however, that nothing in this Section 2 shall affect any of the representations
and warranties previously made by (a) the Company in or pursuant to the Existing
Note Purchase Agreement or (b) each Subsidiary Guarantor in or pursuant to the
Subsidiary Guaranty Agreement, and that all of such other representations and
warranties, as well as the representations and warranties in this Section 2,
shall survive the effectiveness of this Amendment):
1.Organization; Power and Authority.
Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each Credit Party has the corporate or other power and authority
to execute and deliver this Amendment and to perform the provisions hereof.
2.Authorization, etc.
This Amendment has been duly authorized by all necessary corporate action on the
part of each Credit Party and this Amendment constitutes a legal, valid and
binding obligation of each Credit Party enforceable against such Credit Party in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium or other similar laws affecting the enforcement
of creditors' rights generally and (b) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
3.Compliance with Laws, Other Instruments, etc.
The execution, delivery and performance by each Credit Party of this Amendment
will not: (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien (other than Liens created pursuant
to the Financing Documents) in respect of any Material property of the Company




--------------------------------------------------------------------------------




or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, memorandum and articles
of association, regulations or by-laws, or other agreement or instrument to
which the Company or any of its Subsidiaries is bound or by which the Company or
any of its Subsidiaries or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any of its
Subsidiaries, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any of its
Subsidiaries.
4.Governmental Authorizations, etc.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Amendment other than those
(if any) that have been obtained.
5.No Defaults.
After giving effect to this Amendment, no event has occurred and is continuing
which constitutes a Default or Event of Default.
6.Security Documents.
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) to the extent applicable in any jurisdiction, the filing of appropriate
financing statements with the Secretary of State of the state of incorporation
or organization for each Domestic Credit Party, the filing of appropriate
assignments or notices with the United States Patent and Trademark Office and
the United States Copyright Office, and the recordation of the Mortgage
Instruments, in each case in favor of the Collateral Agent, on behalf of the
Secured Parties and (b) the Collateral Agent obtaining control or possession
over those items of Collateral in which a security interest is perfected through
control or possession) perfected security interests and Liens, prior to all
other Liens other than Permitted Liens.
7.Intercompany Debt.
Set forth on Schedule 3.7 hereto, as of June 24, 2012, is a list of all
intercompany Indebtedness and to the extent required by Section 9.9(a)(ii) of
the Note Purchase Agreement, all such intercompany Indebtedness owing to a
Credit Party is subject to a promissory note which has been pledged and
delivered to the Collateral Agent as Collateral under the Security Documents.
8.Locations.
Set forth on Schedule 3.8(i) hereto, as of the Second Amendment Effective Date,
is a list of all Mortgaged Properties (including the Domestic Credit Party
owning such Mortgaged Property). Set forth on Schedule 3.8(ii), as of the Second
Amendment Effective Date, is a list of all (a) Properties of the Domestic Credit
Parties as of the Second Amendment Effective Date with street address, county,
state and country (as applicable) where located, (b) locations where any
tangible personal property of the Domestic Credit Parties (excluding inventory
in transit or on temporary display at a customer location) is located as of the
Second Amendment Effective Date, including county, state and country (as
applicable) where located, (c) each headquarter location of the Domestic Credit
Parties (and an indication if such location is leased or owned), (d) each other
location where any significant administrative or governmental functions are
performed of the Domestic Credit Parties (and an indication if such location is
leased or owned), (e) each other location where the Domestic Credit Parties
maintain any books or records (electronic or otherwise) (and an indication if
such location is leased or owned) and (f) each location where any personal
property Collateral is located at any premises leased by a Domestic Credit Party
with a Collateral Value in excess of $250,000.




--------------------------------------------------------------------------------




9.Intellectual Property.
Set forth on Schedule 3.9 hereto, as of June 24, 2012, is a list of all
registered or issued Intellectual Property (as defined in the Bank Credit
Agreement) (including all applications for registration and issuance) owned by
each of the Domestic Credit Parties or that any of the Domestic Credit Parties
has the right to (including name/title, current owner, registration or
application number, and registration or application date).


10.Documents, Instruments, and Tangible Chattel Paper.
Set forth on Schedule 3.10 hereto, as of the Second Amendment Effective Date, is
a description of all Documents (as defined in the UCC), Instruments (as defined
in the UCC), and Tangible Chattel Paper (as defined in the UCC) of the Domestic
Credit Parties with an individual value of at least $250,000.


11.Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts and Uncertificated Investment Property.
Set forth on Schedule 3.11, as of the Second Amendment Effective Date, is a
description of (a) all Deposit Accounts (as defined in the UCC) of the Domestic
Credit Parties, (b) Electronic Chattel Paper (as defined in the UCC) of the
Domestic Credit Parties, (c) Letter-of-Credit Rights (as defined in the UCC) of
the Domestic Credit Parties, (d) Securities Accounts (as defined in the UCC) of
the Domestic Credit Parties and (e) uncertificated Investment Property (as
defined in the UCC) of the Domestic Credit Parties, including the name and
address of (i) in the case of a Deposit Account, the depository institution,
(ii) in the case of Electronic Chattel Paper, the account debtor, (iii) in the
case of Letter-of-Credit Rights, the issuer or nominated person, as applicable,
and (iv) in the case of a Securities Account or other uncertificated Investment
Property, the Securities Intermediary or issuer, as applicable.


12.Commercial Tort Claims.
Set forth on Schedule 3.12, as of the Second Amendment Effective Date, is a
description of all Commercial Tort Claims (as defined in the UCC) of the
Domestic Credit Parties.


13.Regulation H.
No Mortgaged Property is a Flood Hazard Property unless the Collateral Agent
shall have received the following: (a) the applicable Domestic Credit Party's
written acknowledgment of receipt of written notification from the Collateral
Agent (i) as to the fact that such Mortgaged Property is a Flood Hazard Property
and (ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Domestic
Credit Party evidencing flood insurance reasonably satisfactory to the
Collateral Agent and naming the Collateral Agent as loss payee on behalf of the
Secured Parties.
4.
CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

This Amendment shall become effective as of July 31, 2012 (the “Effective Date”)
upon the satisfaction in full of the following conditions precedent:
1.Execution and Delivery of this Amendment.
Each Credit Party and the Noteholders shall have executed and delivered this
Amendment.
2.Amendment to the Bank Credit Agreement.
The Noteholders shall have received a fully executed amendment to the Bank
Credit Agreement providing for, among other things, substantially the same
amendments to the covenants and defined terms as those set forth herein, in form
and substance reasonably satisfactory to the Noteholders, and such amendment
shall be in full force and effect.
3.Representations and Warranties True.




--------------------------------------------------------------------------------




The representations and warranties set forth in Section 2 hereof shall be true
and correct on such date in all respects.
4.Fees and Expenses.
The Company shall have paid all outstanding costs, expenses and fees of
Prudential, the Noteholders and the Collateral Agent including, but not limited
to, the reasonable fees of special counsel to Prudential and the Noteholders and
special counsel to the Collateral Agent, in each case in accordance with Section
5 below.
5.Amendment Fee.
The Company shall pay to each Noteholder, on or prior to August 1, 2012, an
amendment fee equal to .50% (50 basis points) of the outstanding principal
amount of the Notes held by such Noteholder, such fee to be paid to the account
or accounts designated by each Noteholder pursuant to Section 14 of the Existing
Note Purchase Agreement.
6.Executed Security Documents.
The Noteholders shall have received the Security Agreement executed by the duly
authorized officers or signatories, as applicable, of the parties thereto, in
each case, conforming to the requirements of the Note Purchase Agreement.
7.Personal Property Collateral.
The Collateral Agent shall have received, in form and substance satisfactory to
the Collateral Agent:
(a)     (i) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Domestic Credit Party and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Collateral Agent's security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (ii) tax lien, judgment and pending
litigation searches;


(b)     completed UCC financing statements or amendments to existing UCC
financing statements for each appropriate jurisdiction as is necessary, in the
Collateral Agent's sole discretion, to perfect the Collateral Agent's security
interest in the Collateral;


(c)     searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Collateral Agent in order to perfect the Collateral Agent's security
interest in the Intellectual Property of the Domestic Credit Parties; and


(d)     all instruments, documents and chattel paper in the possession of any of
the Domestic Credit Parties, together with allonges or assignments as may be
necessary or appropriate to perfect the Collateral Agent's security interest in
the Collateral.


8.Liability, Casualty, Property and Business Interruption Insurance.
To the extent requested by the Collateral Agent, the Collateral Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability, casualty, property and business interruption insurance meeting the
requirements set forth herein or in the Security Documents.
9.Organizational Documents.
Each Noteholder shall have received an officer's certificate, in form and
substance reasonably




--------------------------------------------------------------------------------




satisfactory to it (a) certifying that the articles of incorporation or other
organizational documents, as applicable, of each Credit Party that were
delivered on the 2010 Notes Closing Date or the date on which any Credit Party
was joined as a Subsidiary Guarantor pursuant to a Subsidiary Guarantor Joinder
Agreement (the “Joinder Date”) remain true and complete as of the Second
Amendment Effective Date (or certified updates as applicable), (b) certifying
that the bylaws, operating agreements or partnership agreements of each Credit
Party that were delivered on the 2010 Notes Closing Date or Joinder Date remain
true and correct and in force and effect as of the Second Amendment Effective
Date (or certified updates as applicable), (c) attaching copies of the
resolutions of the board of directors of each Credit Party approving and
adopting this Amendment, the transactions contemplated herein and authorizing
execution and delivery hereof, and certifying such resolutions to be true and
correct and in force and effect as of the Second Amendment Effective Date, (d)
attaching certificates of good standing, existence or its equivalent with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization, (e)
certifying that each officer listed in the incumbency certification contained in
each Credit Party's Secretary's Certificate, delivered on the 2010 Notes Closing
Date or Joinder Date remains a duly elected and qualified officer of such Credit
Party and such officer remains duly authorized to execute and deliver this
Amendment on behalf of such Credit Party or attaching a new incumbency
certificate for each officer signing this Amendment and (f) stating that the
representations and warranties set forth in Section 2 hereof are true and
correct in all respects.
10.Legal Opinion.
Each Noteholder shall have received an opinion or opinions of counsel for the
Credit Parties, dated the Second Amendment Effective Date and addressed to the
Noteholders, which shall be in form and substance satisfactory to the Required
Holders.
11.Cash flow Forecast.
Each Noteholder shall have received the Initial 13-Week Projections.
12.Intercreditor Agreement.
Each Noteholder shall have received a duly executed copy of an amendment to the
Intercreditor Agreement on terms and conditions reasonably satisfactory to the
Required Holders, the Administrative Agent (as defined in the Bank Credit
Agreement), the Collateral Agent and the Required Lenders (as defined in the
Bank Credit Agreement).
5.
EXPENSES.

The Company will promptly (and in any event within thirty days of receiving any
statement or invoice therefor) pay all reasonable and documented (in summary
form) out-of-pocket fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable and documented (in summary form)
fees of special counsel to Prudential and the Noteholders, and special counsel
to the Collateral Agent, in each case incurred in connection with the
preparation, negotiation and delivery of this Amendment and any other documents
related hereto.
6.MISCELLANEOUS.
1.Part of Existing Note Purchase Agreement; Future References, etc.
This Amendment shall be construed in connection with and as a part of the Note
Purchase Agreement and, except as expressly amended by this Amendment, all
terms, conditions and covenants contained in the Existing Note Purchase
Agreement and each other Financing Document are hereby ratified and shall be and
remain in full force and effect. Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Amendment may refer to the Note Purchase Agreement without making specific
reference to this Amendment, but nevertheless all such references shall include
this




--------------------------------------------------------------------------------




Amendment unless the context otherwise requires. This Amendment shall constitute
a Financing Document under the terms of the Note Purchase Agreement.
2.Reaffirmation of Subsidiary Guaranty Agreement.
By executing this Amendment each of the Subsidiary Guarantors hereby
acknowledges and confirms that nothing contained herein shall modify or alter in
any respect whatsoever its guaranty of the obligations of the Company pursuant
to the terms of the Subsidiary Guaranty Agreement and reaffirms that the
Subsidiary Guaranty Agreement is, and shall continue to remain, in full force
and effect.
3.Counterparts, Facsimiles.
This Amendment may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Delivery of an
executed signature page by facsimile or e-mail transmission shall be effective
as delivery of a manually signed counterpart of this Amendment.
4.Binding Effect.
This Amendment shall be binding upon and shall inure to the benefit of each
Credit Party and the Noteholders and their respective successors and assigns.
5.No Actions, Claims, Etc.
As of the date hereof, each of the Credit Parties hereby acknowledges and
confirms that it has no knowledge of any actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, against Prudential or any Noteholder or any of their respective
officers, employees, representatives, agents, counsel or directors arising from
any action by such Persons, or failure of such Persons to act under the Note
Purchase Agreement on or prior to the date hereof.
6.General Release.
In consideration of each Noteholder's willingness to enter into this Amendment,
each Credit Party hereby releases and forever discharges Prudential and each
Noteholder and Prudential and such Noteholder's predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Noteholder Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Credit Party may
have or claim to have against any of the Noteholder Group.
7.Governing Law.
THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
8.Defined Terms Used in this Amendment. Terms used in this Amendment that are
not otherwise defined herein or in the Note Purchase Agreement have the
following meanings:
“Copyright Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right under any Copyright.




--------------------------------------------------------------------------------




“Copyrights” means all copyrights in all Works, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.
“Intellectual Property” means, collectively, all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses of the Obligors and
their Subsidiaries, all goodwill associated therewith and all rights to sue for
infringement thereof.
“Patent Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.
“Patents” means (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.
“Trademark Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof and (b) all renewals thereof.
“Works” means all works which are subject to copyright protection pursuant to
Title 17 of the United States Code.




[Intentionally Left Blank - Signature Page Follows]








































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the Effective Date.
COMPANY:
CHECKPOINT SYSTEMS, INC.


By: /s/ Raymond D. Andrews        
Name: Raymond D. Andrews
Title: Senior Vice President and Chief Financial Officer


SUBSIDIARY GUARANTORS:
CHECKPOINT SYSTEMS HOLDING, INC.
By: /s/ John R. Van Zile        
Name: John R. Van Zile
Title: Senior Vice President, General Counsel and Secretary
OATSYSTEMS, INC.
By: /s/ John R. Van Zile         
Name: John R. Van Zile
Title: Senior Vice President, General Counsel and Secretary
CHECKPOINT INTERNATIONAL, LLC
By: /s/ Raymond D. Andrews        
Name: Raymond D. Andrews
Title: President
J&F International USA, Inc.
By: /s/ Raymond D. Andrews        
Name: Raymond D. Andrews
Title: Senior Vice President and Secretary
Adapt Identification, LLC
By: /s/ John R. Van Zile        
Name: John R. Van Zile
Title: Secretary






--------------------------------------------------------------------------------




NOTEHOLDERS:
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
By: /s/ Yvonne M. Guajardo_____________
Name: Yvonne M. Guajardo
Title: Vice President






UNITED OF OMAHA LIFE INSURANCE
COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc.
(as its General Partner)
By: /s/ Yvonne M. Guajardo_____________
Name: Yvonne M. Guajardo
Title: Vice President
PRUCO LIFE INSURANCE COMPANY
By: /s/ Yvonne M. Guajardo___________________
Name: Yvonne M. Guajardo
Title: Assistant Vice President
PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION
By: /s/ Yvonne M. Guajardo_____________
Name: Yvonne M. Guajardo
Title: Vice President






